Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 13 Jun. 2022 has been fully considered, and it has been entered. 
Applicant’s arguments filed 13 Jun. 2022 were fully considered, but they were not persuasive.
Applicant has amended claims 1 and 3-16.
Applicant argues that since claim 1 has been amended to specify that the focused heat source is external, it would not have been obvious to one of ordinary skill in the art to combine the teachings of Rockenfeller (US Patent Application 2010/0269539 A1) and Rockenfeller II (US Patent Application 2010/0221586 A1), since Rockefeller II’s invention involves an internal heat source.
However, note that while Rockenfeller II does not disclose all the features of the present claimed invention, Rockenfeller is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the rupture of a sealed refrigerant-hydrated complex in order to release heat, and in combination with the primary reference, discloses the presently claimed invention. 
Further, Rockenfeller (‘539) teaches “When heat is imposed on the composite via fire, explosion, directed energy, combustion of gasoline, oil, other liquid or gaseous or solid fuels, rocket fuel…” (paragraph 0003).  Examiner interprets the phrase “heat is imposed on the composite” as meaning the heat source is external. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787